                                           Case 3:17-cv-07106-SK Document 47 Filed 12/14/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PEOPLE OF THE STATE OF                             Case No. 17-cv-07106-SK
                                         CALIFORNIA,
                                   8
                                                        Plaintiff,                          NOTICE OF CONTINUANCE OF
                                   9                                                        HEARING OF MOTION TO DISMISS
                                                 v.
                                  10
                                         UNITED STATES DEPARTMENT OF                        Regarding Docket No. 42
                                  11     EDUCATION, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On December 13, 2018, the United States Department of Education (the “Department”)

                                  15   issued a press release titled: “Closed School Discharge Changes.” This press release appears to

                                  16   adopt a new position and appears to affect the claims at issue in this litigation. Given this press

                                  17   release, the Court continues the hearing on the motion to dismiss scheduled for Monday,

                                  18   December 17, 2018 to January 14, 2019 at 9:30 a.m.

                                  19          The parties shall submit a joint status report by January 7, 2019, advising the Court of the

                                  20   impact of the Department’s new position on the current litigation.

                                  21          IT IS SO ORDERED.

                                  22   Dated: December 14, 2018

                                  23                                                    ______________________________________
                                                                                        SALLIE KIM
                                  24                                                    United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
